Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims, in part:
“a) inserting a phased array ultrasound imaging system into the well before the well is placed on production, the imaging system including a ranging system operatively connected to the imaging system;
b) moving the imaging system through the liner string in a substantially horizontal
section of the well while activating the imaging system to generate a three dimensional image of the liner string…
wherein steps a) and b) occur during one or both of ranging operations using the ranging system within the well as a second well is being drilled adjacent to the well, and after the ranging operations have been completed and the imaging system and ranging system are being removed from the well, the ranging operations including using the ranging system to aid in locating a drill in the second well.” 
Claim 6 claims substantially the same subject matter. 
The closest reference proximate to the above claimed invention is to Wilson et al., U.S. 2016/025079. Figure 1 discloses a similar parallel drilling operation in which there are two parallel wells 10 and 28 where well 28 is analogous to the claimed “second well” and well 10 is the “well” (or, what would be otherwise the “first well”). The 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683